Citation Nr: 0930108	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-17 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 
50 percent for post traumatic stress disorder (PTSD) for the 
periods prior to January 3, 2005 and from March 1, 2005.

3.  Entitlement to an effective date earlier than February 
16, 2008, for the assignment of a 30 percent disability 
rating for service-connected chloracne.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated from January 2004 of 
the Atlanta, Georgia Department of Veterans' Affairs (VA) 
Regional Office (RO), located in Decatur, Georgia.

A January 2004 rating decision granted service connection for 
hearing loss, assigning a noncompensable disability rating, 
effective June 27, 2003.  This decision also granted service 
connection for chloracne (originally adjudicated as acne 
scarring on the back) and assigned a 10 percent disability 
rating, effective June 27, 2003.  The Veteran filed a timely 
notice of disagreement on both these issues, contesting the 
initial disability ratings assigned.  This appeal was 
perfected in May 2005.  By an April 2008 rating decision, the 
Veteran was assigned a 30 percent disability rating for his 
service-connected chloracne, effective February 16, 2008.  In 
an April 2008 statement, the Veteran expressed his 
satisfaction with the 30 percent disability rating assigned.  
However, in June 2008, he filed a notice of disagreement 
contesting the February 16, 2008 effective date of the 30 
percent disability rating assigned for his service-connected 
chloracne, arguing that the effective date should be assigned 
back to June 27, 2003.  This appeal was perfected in April 
2009.  As the Veteran reported satisfaction with the 30 
percent disability rating assigned for his chloracne, the 
Board finds that the issue of an initial disability rating in 
excess of 10 percent for the service-connected chloracne is 
not currently on appeal.  

By an October 2004 rating decision, the Veteran was granted 
service connection for PTSD and assigned an initial 
disability rating of 50 percent, effective January 30, 2004.  
He filed a timely notice of disagreement in November 2004, 
contesting the initial disability rating assigned for PTSD.  
This appeal was perfected in December 2005.  In an October 
2005 rating decision, the Veteran was granted a temporary 
evaluation of 100 percent for his service connected PTSD 
pursuant to 38 C.F.R. § 4.29, based on hospitalization at the 
VA medical center for a period over 21 days beginning on 
January 3, 2005.  The rating decision also reinstated the 50 
percent evaluation for PTSD beginning on March 1, 2005.  

Due to the assignment of the temporary total ratings pursuant 
to 38 C.F.R. § 4.29, the RO has engaged in staged rating, in 
that the RO has assigned separate periods of times for 
different levels of compensation during the course of the 
Veteran's appeal of the denial of his claim for an increased 
rating for the service-connected PTSD, currently evaluated as 
50 percent disabling.  As such, the question for 
consideration is the propriety of the staged-ratings assigned 
during the course of this appeal.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in February 2009.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The competent medical evidence reveals the Veteran has 
Level II hearing in the right ear and Level II hearing in the 
left ear.

2.  For the periods prior to January 3, 2005 and from March 
1, 2005, the Veteran's service-connected PTSD was manifested 
by nightmares, flashbacks, intrusive recollections, trigger 
phenomenon, decreased and poor concentration, insomnia, sleep 
disturbance, depressed and worried mood, flat, constricted 
and restrictive affect, irritability, anger, emotional 
numbing, social avoidance, social isolation and withdrawal, 
anxiety, exaggerated startle, hypervigilence and increasing 
fatigue, lack of energy and drive.  Global Assessment of 
Functioning (GAF) scores ranged from 50 to 60.

3.  The objective evidence of record does not demonstrate 
symptoms consistent with those providing the basis for the 
assignment of a 30 percent rating for chloracne prior to 
February 16, 2008.


CONCLUSIONS OF LAW

1.  The requirements for an initial compensable disability 
rating for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.85, Diagnostic Code 6100 (2008).

2.  For the periods prior to January 3, 2005 and from March 
1, 2005, the criteria for the assignment of an initial 
disability rating in excess of 50 percent for the Veteran's 
service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2008).  

3.  The criteria for an assignment of an effective date prior 
to February 16, 2008, for the assignment of a 30 percent 
disability rating for chloracne, have not been met.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.118, Diagnostic Code 7829 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims in 
the January 2004, October 2004 and April 2008 rating 
decisions, he was provided notice of the VCAA in October 
2003, May 2004 and February 2008.  The VCAA letters indicated 
the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in March 2006, 
pertaining to the downstream disability rating and effective 
date elements of his claims, and was furnished a Statement of 
the Case in January 2009 on the issue of earlier effective 
dates along with subsequent re-adjudication in April 2008 and 
June 2008 Supplemental Statements of the Case for the issues 
of bilateral hearing loss and PTSD.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

It is well to observe that service connection for bilateral 
hearing loss and PTSD has been established and initial 
ratings for these conditions have been assigned.  Thus, the 
Veteran has been awarded the benefit sought, and such claim 
has been substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. at 490-491.  Also, it is of controlling significance 
that, after awarding the Veteran service connection for 
bilateral hearing loss and PTSD and assigning initial 
disability ratings for these conditions, he filed a notice of 
disagreement contesting the initial rating determination.  
38 C.F.R. § 3.159(b)(3) (2008) (which provides VA has no duty 
to provide section 5103 notice upon receipt of a notice of 
disagreement).  The RO furnished the Veteran Statements of 
the Case that addressed the initial ratings assigned for his 
bilateral hearing loss and PTSD, included notice of the 
criteria for a higher rating for that condition, and provided 
the Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the Veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

A similar analysis applies with respect to the issue of an 
effective date earlier than February 16, 2008, for the 
assignment of a 30 percent disability rating for service-
connected chloracne.  Here, the Veteran stated that the was 
satisfied with the 30 percent disability rating assigned for 
chloracne but had contested how the effective date was 
assigned for that rating.  See 38 C.F.R. § 3.159(b)(3) (2008)

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, VA examinations, and statements and 
testimony from the Veteran, his wife and his representative.  
The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

1.  Increased Initial Ratings

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).  The most recent examination is not necessarily 
and always controlling; rather, consideration is given not 
only to the evidence as a whole but to both the recency and 
adequacy of examinations.  See Powell v, West, 13 Vet. App. 
31, 35 (1999).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

Analysis

	A.  Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from 0 percent (noncompensable) 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second (Hertz).  The rating 
schedule establishes 11 auditory acuity levels, designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85 (2007).

Effective June 10, 1999, pertinent regulatory changes were 
made to 38 C.F.R. § 4.86, regarding cases of exceptional 
hearing loss.  The provisions of 38 C.F.R. § 4.86(a) now 
provide that, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) now provide that, when the 
puretone threshold is 30 decibels or less at 1000 hertz, and 
70 decibels or more at 2000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

The Veteran contends that his bilateral hearing loss warrants 
a compensable disability rating, in excess of 0 percent.  For 
the reasons set forth below, the Board finds that the 
evidence of record does not support the assignment of a 
compensable rating, in excess of 0 percent, for bilateral 
hearing loss.

During a February 2009 Travel Board hearing, the Veteran and 
his wife testified that the Veteran's current bilateral 
hearing loss affected his daily activities as well as his 
occupational activities such that he cannot hear family and 
friends, his hearing aids sometimes still do not help with 
his hearing, he has a hard time understanding phone calls, he 
cannot always hear his secretary and background noise creates 
additional hearing problems.  His wife also testified that  
the Veteran's hearing loss affected their relationship and 
she initially gets irritated when he cannot hear her talking.  
The Veteran's representative noted that the Veteran's hearing 
had gotten progressively worse and that the Veteran would 
report for another VA examination if found to be necessary.

In a lay statement received in October 2006, the Veteran's 
wife reported that his hearing had dramatically deteriorated 
during the course of their marriage such that he no longer 
asked persons to repeat themselves and tried to guess or 
pretend to know what the other person was saying.  She also 
reported that he had trouble hearing anyone if he was not 
directly looking at the person talking.  His wife stated that 
the Veteran cannot hear movies, words of songs or names and 
phone numbers on the answering machine.  Finally, she 
reported that the Veteran's hearing is dramatically 
deteriorating which negatively affected the quality of his 
life.

An undated audiology report noted bilateral moderate high 
frequency sensorineural hearing loss.  The audiology 
evaluation report included audiometric findings of pure tone 
hearing threshold levels that are shown in graphic form 
instead of numeric form.  The Board is precluded from 
applying these graphic results to the criteria of 38 C.F.R. § 
3.385 in order to determine the severity of any hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).  

VA outpatient treatment reports from April 2002 to June 2008 
reflect that the Veteran complained of decreased hearing and 
was diagnosed with binaural sensorineural hearing loss, high 
frequency sensorineural hearing loss and moderate to  
moderately severe sensorineural hearing loss.  The Veteran 
also received hearing aids for his current bilateral hearing 
loss.  Audiology evaluations in November 2002, December 2004 
and April 2007 reveal audiometric testing was performed, 
however, the findings of pure tone hearing threshold levels 
were not reported although word recognition testing ranged 
from 88 to 96 percent in the right ear and remained at 88 
percent in the left ear.  The December 2004 report noted a 10 
decibel decrease across all frequencies since the November 
2002 evaluation and the April 2007 report noted findings to 
be consistent with the December 2004 evaluation.  

Audiometric testing on the VA examination in November 2003 
revealed that the hearing threshold levels in decibels in the 
right ear were 15, 25, 20, 50 and 60 at 500, 1000, 2000, 3000 
and 4000 Hertz respectively.  At corresponding frequencies in 
the left ear, the hearing threshold levels in decibels were 
20, 25, 40, 55 and 65, respectively.  The average puretone 
threshold is 34 decibels for the right ear and 41 in the 
left.  Maryland CNC speech recognition scores were not 
recorded during this examination.

Audiometric testing on the VA examination in February 2008 
revealed that the hearing threshold levels in decibels in the 
right ear were 15, 25, 40, 55 and 60 at 500, 1000, 2000, 3000 
and 4000 Hertz respectively. At corresponding frequencies in 
the left ear, the hearing threshold levels in decibels were 
20, 30, 50, 60 and 70, respectively.  The average puretone 
threshold is 39 decibels for the right ear and 46 in the 
left.  Maryland CNC speech recognition score was 88 percent 
in both the right and left ears.  During this examination the 
Veteran reported his current symptoms included difficulty 
hearing and understanding and that he currently received 
treatment in the form of hearing aids issued by the VA in 
2007.  A physical examination of the ears revealed the right 
and left auricles were within normal limits, the right and 
left external ears were within normal limits and hearing loss 
was present on the right and left. 

Applying the findings from the February 2008 VA examination 
to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II 
hearing loss in the right ear and Level II hearing loss in 
the left ear.  The Board notes that while other audiometric 
testing was performed, the November 2003 VA examination does 
not contain findings of Maryland CNC speech recognition 
scores and the audiology evaluations in the VA outpatient 
treatment reports do not note the findings of pure tone 
hearing threshold levels resulting from audiometric testing.  
In this regard, the Board notes that both pure tone hearing 
threshold levels and Maryland CNC speech recognition scores 
are necessary findings to each audiometric test performed in 
order to apply to Table VI in 38 C.F.R. § 4.85.  Therefore, 
as the Veteran's hearing loss is at Level II for the right 
ear and a Level II for the left ear, he meets the criteria 
for a noncompensable, 0 percent disability rating.  An 
exceptional pattern of hearing under 38 C.F.R. § 4.86 has not 
been shown and that regulation is not applicable.  

Because the law provides specific requirements in terms of 
puretone threshold averages and speech discrimination test 
results for each percentage rating, the assignment of a 
disability rating higher than 0 percent or noncompensable, 
utilizing the provisions of 38 C.F.R. § 4.7, is not 
appropriate at any time since the date of claim on June 27, 
2003.  The Veteran's February 2008 audiological test results 
clearly fall within the parameters for a noncompensable, zero 
percent rating, but no more.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, Diagnostic 
Code 6100 (2008).

With regard to the November 2003 VA examination, the Board 
finds that while Maryland CNC speech recognition scores were 
not recorded, the examination was conducted for the purposes 
of assessing the Veteran's claim for service connection at 
which time the issue at hand was whether the Veteran's 
current hearing loss disability related to his active 
service.  Moreover, as the Veteran was granted an adequate VA 
examination in February 2008, at which time he claimed his 
hearing loss had progressively worsened, and to which the 
rating criteria was applied, any inadequacies of the November 
2003 VA examination are not prejudicial to the Veteran's 
claim for an increased rating.  See Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  Moreover, the February 2008 VA 
examiner considered the Veteran's complaints of difficulty 
hearing and understanding and a physical examination of the 
ears revealed hearing loss in the right and left ears with 
the right and left auricles and external ears being within 
normal limits.  See Id.  With respect to the testimony 
presented during the February 2009 Travel Board hearing that 
the Veteran's symptomatology has gotten progressively worse, 
the Board finds that the February 2008 VA examination is 
adequate for rating purposes as the hearing testimony did not 
report any symptoms which were noticeably different in 
severity from those symptoms reported prior to the February 
2008 VA examination.

The Board recognizes the Veteran's apparent dissatisfaction 
with the disability rating assigned.  However, pursuant to 
the dictates of 38 C.F.R. § 4.85 and Lendenmann, in 
determining the above rating, the Board has engaged in, as it 
must, a "mechanical," objective application of the numerical 
data generated from the veteran's audiological examinations.  
See Lendenmann, 3 Vet. App. at 349.  In this regard, the 
Board exercises no discretion, and simply must apply the test 
score numbers to the relevant Tables.  See 38 C.F.R. § 
4.85(b)-(e); accord Lendenmann, supra, at 349.  As noted 
above, the Board lacks the authority to operate outside the 
bounds of applicable regulatory provisions, including the 
guidelines for the assignment of disability ratings set forth 
in 38 C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101(a).

While the Board empathizes with the Veteran's impairment, and 
does not dispute the fact that he has a bilateral hearing 
loss disability, the Board must conclude, based on the 
results of mandatory auditory tests and the mechanical 
application of relevant regulations by which the Board is 
bound, that the level of his disability does not rise to a 
rating higher than 0 percent at any time since the date of 
claim on June 27, 2003.  See 38 C.F.R. § 4.85(b)-(e); see 
also 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); See 
Fenderson, 12 Vet. App. at 125-26.  That is to say, the 
Veteran's disability has been no more than 0 percent 
disabling since the effective date of his award, so his 
rating cannot be "staged" because this represents his 
greatest level of functional impairment attributable to this 
condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of zero 
percent for bilateral hearing loss is not warranted at any 
time since the date of claim on June 27, 2003.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.

	B.  PTSD

The Veteran's current PTSD is rated under Diagnostic Code 
94ll and is evaluated pursuant to the General Rating Formula 
for Psychoneurotic Disorders which provides for the following 
ratings:  

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 
70 indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score 
ranging from 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  A GAF score of 41 to 50 indicates serious 
symptoms and serious impairment in social, occupational, or 
school functioning (e.g., no friends), while a GAF score of 
31 to 40 indicates major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  See Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2008).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

As an initial matter the Board notes that the Veteran was 
hospitalized from January 2005 to February 2005 for his 
service-connected PTSD.  However, as the Veteran has already 
been granted a temporary evaluation of 100 percent for his 
service connected PTSD pursuant to 38 C.F.R. § 4.29, based on 
hospitalization at the VA medical center for a period over 21 
days beginning on January 3, 2005, no further discussion of 
the VA hospital records during this time need be discussed.

In statements presented throughout the duration of the 
appeal, the Veteran contends that, for the periods prior to 
January 3, 2005 and from March 1, 2005, his service-connected 
PTSD warrants a higher initial rating, specifically he claims 
that his PTSD symptoms have increased in severity and warrant 
a disability rating of 70 percent.  

Lay statements from the Veteran's wife report that he from 
PTSD, had low self-esteem and was being treated for 
depression.  She also reported that the Veteran's symptoms in 
the past 10 years, including nightmares and sleep 
disturbance, had deteriorated his ability to function and his 
personality.  The Veteran's wife stated that he had shut down 
on all areas of his life, including social and family 
relationships and in his business, as he had to leave his law 
firm due to inability to work and pay his share of the 
overhead.  She reported that over time the Veteran had become 
withdrawn, isolated, very irritable, uptight, flat and sad 
and he quit activities including tennis, running, social 
events, backpacking and paying bills.

VA outpatient treatment reports from April 2002 to June 2008 
reflect that the Veteran's reported PTSD symptoms consisted 
of depressed mood, decreased and poor concentration, 
decreased motivation, decreased interests, insomnia, 
nightmares, intrusive recollections, trigger phenomenon, 
increased fatigue, increased lack of energy and drive, 
irritability, and a low threshold for anger.  VA outpatient 
treatment reports also reflect no evidence of psychotic 
symptoms, delusions, hallucinations, suicidal ideation or 
homicidal ideation.  Mental status evaluations during this 
period reflect the Veteran was well groomed and dressed, 
alert and oriented with a depressed mood and constricted 
affect, his speech was within normal limits, his affect was 
reactive, his mood was worried, irritable, flat and depressed 
and his concentration was fair.  The mental status 
evaluations also reflected that the Veteran had increased 
stress due to the inability to perform occupation or 
activities, his thought processes were organized, coherent 
and goal directed and he had fair insight and judgment.  GAF 
scores during this period ranged from 55 to 60.

Private treatment reports from a Vet Center, which are 
partially undated, reflect the Veteran attended regular group 
therapy sessions from May 2004 to April 2006.  The Veteran's 
reported PTSD symptoms included irritability, isolation, 
nightmares, sleep disturbance, depressed mood, intrusive 
thoughts, flat affect, emotional numbing, anger and 
avoidance.  His mental status evaluations were noted to be 
within normal limits.

In a May 2004 letter, a private physician noted that the 
Veteran's PTSD symptoms included reexperiencing distressing 
recollections of combat, flashbacks, dreams, troubled sleep, 
withdrawal, depression, extreme irritability, the inability 
to feel emotions especially in marriage and the inability to 
perform routine tasks of his professional life such as 
returning phone calls and following up on new client 
contacts.  The private physician also recommended the Veteran 
as a candidate for therapy.  

In a September 2004 VA examination, the Veteran reported that 
his PTSD symptoms began 35 years ago.  His reported PTSD 
symptoms included sleep difficulty, nightmares, depressed 
mood, flashbacks, intrusive thoughts, irritability, anxiety, 
lack of motivation and a fair to poor ability to perform 
daily functions during remission or partial remission.  With 
regard to his employment, the Veteran informed the examiner 
that his difficulties due to his PTSD included tardiness, a 
poor ability to concentrate, poor confidence and a lack of 
initiative.  He had a strained relationship with his spouse 
and two adult stepchildren.  The Veteran stated that he had 
withdrawn from all professional activities due to lack of 
motivation or concentration and had withdrawn from all 
physical activities, including golf, tennis, running, 
backpacking.  He did not socialize with anybody.  The Veteran 
had markedly diminished interest and participation in 
significant activities.  He reported estrangement from 
others, persistent irritability or outbursts of anger, a 
persistent exaggerated startle response, difficulty 
concentrating and hypervigilence.  He stated that he had not 
yet started on medications prescribed and intended to enroll 
in a program for PTSD treatment in North Carolina.  

The examiner performed a mental status evaluation wherein the 
Veteran was found to be a reliable historian.  His 
orientation, memory, communication and speech were within 
normal limits.  Appearance, hygiene and behavior were 
appropriate.  Affect and mood were abnormal with depressed 
mood, although depression did not affect his ability to 
function independently and effectively.  Panic attacks, 
delusions, hallucinations, obsessional rituals and homicidal 
ideation were absent.  Thought processes were appropriate and 
judgment was not impaired.  The examiner noted passive 
thoughts of death with no intent.  The Veteran was assigned a 
GAF score of 52.  The examiner concluded that the Veteran was 
mentally capable of managing benefit payments in his own best 
interest, he did not have mental difficulty performing 
activities of daily living, he had difficulty establishing 
and maintaining effective work and social relationships due 
to PTSD and depression, he had no difficulty understanding 
commands and appeared to pose no threat of persistent danger 
to himself or others.

In a February 2008 VA examination, the Veteran reported that 
his PTSD symptoms included intrusive thoughts, depression and 
nightmares which occurred constantly.  He also reported 
symptoms of social avoidance and recurrent recollections.  
The Veteran reported having sleep trouble for 36 years which 
was not helped by medication for his depression.  The Veteran 
stated he was taking for his PTSD symptoms and has received 
psychotherapy in the past year for his mental condition as 
often as once a month with a fair response.  He also reported 
going to group therapy every now and then.  The Veteran 
conveyed that his PTSD symptoms had a significant effect on 
his daily activities resulting in the inability to do much 
because he was tired all the time.  He had been working at an 
insurance company for the past two years and stated his 
relationship with his supervisor and co-workers was fair.  
The Veteran lost no time from work while at this job.  

The mental status evaluation revealed the Veteran was a 
reliable historian.  His orientation, speech, communication, 
memory and concentration were within normal limits.  
Appearance, hygiene and behavior were appropriate.  Affect 
and mood were abnormal with a disturbance in motivation and 
mood.  His mood and motivation were very low and unaffected 
by medication.  Panic attacks, suspiciousness, delusions, 
hallucinations and obsessional rituals were absent.  Thought 
processes were found to be appropriate.  Judgment was not 
impaired and abstract thinking was normal.  No suicidal 
ideation or homicidal ideation was found.  Behavioral, 
cognitive, social, affective or somatic symptoms were 
attributed to PTSD and described as pertaining to the social 
and behavioral areas.  A GAF score of 50 was assigned.  The 
examiner concluded that the Veteran was mentally capable of 
managing benefit payments and handle his affairs in his own 
best interest.  The examiner also found that the Veteran did 
not have mental difficulty with performing activities of 
daily living.  The Veteran was found to have difficulty 
maintaining effective work, school and social relationships 
as well as family role functioning due to PTSD.  He was noted 
to have no difficulty with recreation or leisurely pursuits, 
his physical health or understanding commands.  Finally the 
examiner found that the Veteran appeared to pose no threat of 
persistent danger to himself or others.  

The Board also finds that the Veteran's PTSD does not warrant 
an initial evaluation in excess of 50 percent for the periods 
prior to January 3, 2005 and from March 1, 2005.  The record 
is absent of PTSD symptoms consisting of obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships so as to warrant a 70 percent 
disability rating.  In this regard, the Board notes that 
while the record reflects that the Veteran's PTSD symptoms 
included difficulty in adapting to stressful circumstances 
(including work or a work-like setting), this symptom alone 
is not sufficient to grant a higher disability rating without 
the accompanying symptoms required for a 70 percent 
disability rating.  

In addition, both the September 2004 and February 2008 VA 
examinations noted the Veteran's communication, speech, 
concentration, judgment, abstract thinking and memory were 
normal, thought processes were appropriate and no delusions, 
hallucinations, suicidal ideation, homicidal ideation and 
obsessional rituals were found.  The September 2004 VA 
examination also noted that the Veteran's depression did not 
affect his ability to function independently and effectively.  
Both VA examinations also found the Veteran mentally capable 
of managing benefit payments and was able to handle his 
affairs in his own best interest.  Finally, both VA 
examinations noted that the Veteran had difficulty 
establishing and maintaining effective work, school and 
social relationships as well as family role functioning due 
to PTSD, which is considered under the 50 percent criteria.  
As such, the Board finds that the criteria considered under 
the 70 percent disability rating is not demonstrated by the 
objective evidence of record and the Veteran's PTSD symptoms 
are, in fact, considered and provided for in the criteria for 
a 50 percent disability rating.  Thus, the Board finds that 
the Veteran's PTSD more nearly approximates the 50 percent 
disability rating assigned.

In addition, the Veteran's GAF scores ranged from 50 to 60, 
thereby indicating moderate symptoms.  As noted above, 
evaluations are not assigned based solely upon GAF scores, 
and the symptomatology described in the record fails to more 
nearly approximate the criteria for a 70 percent rating at 
any point during the course of the appeal.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation in excess of 50 percent at any 
time for the periods prior to January 3, 2005 and from March 
1, 2005.  See Fenderson, 12 Vet. App. at 125-26.  That is to 
say, the Veteran's disability has been no more than 50 
percent disabling since the effective date of his award, so 
his rating cannot be "staged" because this represents his 
greatest level of functional impairment attributable to this 
condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial disability rating in excess 
of 50 percent for PTSD is not warranted at any time since the 
effective date of service connection on January 30, 2004 and 
has not warranted an initial disability rating in excess of 
50 percent for the periods prior to January 3, 2005 and from 
March 1, 2005.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  The benefit sought on appeal is accordingly 
denied.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's bilateral hearing loss and PTSD present 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
there is no evidence in the claims file of frequent periods 
of hospitalization or marked interference with employment due 
solely to the Veteran's bilateral hearing loss or PTSD.  
While the record reflects that the Veteran has had difficulty 
with employment due to these two disabilities and had to 
leave his private practice, there is no evidence of marked 
interference with employment such that the Veteran has missed 
work frequently due to these symptoms or that they have 
required bed rest as prescribed by a physician.  In the 
February 2008 VA examination, the Veteran reported losing no 
time from work while working at the insurance company for the 
past two years.  Moreover, the Board notes that the Veteran 
was already assigned a temporary 100 percent evaluation for 
his hospitalization due to PTSD from January 3, 2005 to 
February 28, 2005.  As a result, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

2.  Earlier Effective Date

Pertinent Laws and Regulations 

The Veteran appealed a January 2004 rating decision, wherein 
the RO granted the Veteran's claim for service connection for 
chloracne (originally characterized as acne scarring of the 
back) and assigned an initial evaluation of 10 percent, 
effective June 27, 2003.  The RO ultimately assigned a 30 
percent rating effective February 16, 2008.  

Statutory and regulatory provisions specify that unless 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If it is factually 
ascertainable that the disability increased within one year 
preceding the date of claim for the increased rating, the 
effective date of increased compensation will be the date the 
disability increased within that year.  38 C.F.R. 
§ 3.400(o)(2).  

Under Diagnostic Code 7829, deep acne (deep inflamed nodules 
and pus-filled cysts) affecting 40 percent or more of the 
face and neck is assigned a 30 percent evaluation.  A 10 
percent evaluation is assigned where there is deep acne (deep 
inflamed nodules and pus-filled cysts) affecting less than 40 
percent of the face and neck, or; deep acne other than on the 
face and neck.  A zero (0) percent evaluation is assigned 
where there is superficial acne (comedones, papules, 
pustules, superficial cysts) of any extent.  Diagnostic Code 
7829 also provides that where the disability may be rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7929 (2008).

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran argued that he is entitled to an 
effective date earlier than February 16, 2008 for the 
assignment of a 30 percent disability rating for service-
connected chloracne.  In a February 2009 Travel Board 
hearing, the Veteran testified that his current chloracne 
symptoms on his back had worsened since some time prior to 
August 2007.  The Veteran specified that his current 
symptomatology reported in the February 2008 VA examination 
was present since August 2006.  The Veteran's wife also 
testified that he has had deep pock marks in his back ever 
since she has known him and they have been married for the 
last 20 years.  She also testified that over the last 10 
years she noticed red bumps on his back which were scaly and 
bled.  

In a February 2003 private medical report noted a scab 
recurring on the Veteran's forehead, right under the 
hairline.  He was diagnosed with dermatitis.

VA outpatient treatment reports from April 2002 to June 2008 
reflect that the Veteran was treated for and diagnosed with 
subcutaneous lupus erythematosis, lupus with skin issues and 
seborrheic dermatitis noted mainly on the scalp.  In an April 
2004 report, the Veteran complained of crusting on his face 
and behind his ear for 30 years, for which he used Neosporin, 
and itching with showering, mainly hot showers.  He was 
diagnosed with seborrheic dermatitis.  A September 2007 
report noted mainly the Veteran's back had numerous five to 
10 millimeter (mm), oblonged, scaly around the outer edges, 
mottled lesions which the Veteran reported treating with 
prescription medication.  Another September 2007 report noted 
the Veteran's skin on his head, neck, chest, abdomen, back, 
arms and legs was examined and revealing annular erythematous 
plaques with fine central scaling on the back.

In a November 2003 VA examination, the examiner noted signs 
of skin disease on the back and face with exfoliation and 
abnormal texture of more than six square inches.  No 
ulceration, crusting, tissue loss, induration, inflexibility, 
hypopigmentation, hyperpigmentation or limitation of motion 
were found.  The skin lesions covered two percent of the 
exposed area and three percent of the whole body.  These 
lesions were not associated with any systemic disease or 
nervous condition.  Depressed scars on the back were noted as 
numerous and small, measuring 0.2 centimeters (cm) by 0.2 cm. 
with disfigurement and abnormal texture of more than six 
square inches.  No tenderness, ulceration, adherence, 
instability, tissue loss, keloid formation, hypopigmentation, 
hyperpigmentation or limitation of motion were found.  No 
burn scars were present.  The Veteran was diagnosed with acne 
scarring on the back.  

In a February 2008 VA examination of the Veteran's skin 
revealed deep chloracne, located at the mid/upper back, 
shoulders, upper arms, nose and bilateral chest.  The 
choracne has features of subcutaneous nodules and mild 
ulcer/crater formation, covering 60 percent of the face and 
neck.  The skin condition located on the mid/upper back, 
shoulders, upper arms, nose and bilateral chest region was 
noted to have disfigurement, hypopigmentation, 
hyperpigmentation and abnormal texture of more than six 
square inches each.  No ulceration, exfoliation, crusting, 
tissue loss, induration, inflexibility or limitation of 
motion were noted.  The skin lesion coverage was 50 percent 
of the exposed area and 30 percent of the whole body.  Skin 
lesions were not associated with systemic disease or a 
nervous condition.

After a careful review of the record, the Board finds that 
the lay and medical evidence of record does not support the 
Veteran's claim for an effective date earlier than February 
16, 2008 for the assignment of a 30 percent disability rating 
for service-connected chloracne.  In this regard the Board 
notes that prior to February 16, 2008, the objective medical 
evidence does not reflect any findings of deep acne (deep 
inflamed nodules and pus-filled cysts) affecting 40 percent 
or more of the face and neck to warrant a 30 percent 
evaluation under Diagnostic Code 7829.  In this regard, the 
Board notes that the while the Veteran and his wife testified 
to having the same symptomatology prior to the February 2008 
VA examination as far back as August 2006, the objective 
medical evidence of record demonstrates symptoms of skin 
disease on the back and face with exfoliation and abnormal 
texture of more than six square inches, depressed scars on 
the back with disfigurement and abnormal texture of more than 
six square inches, complaints of crusting on his face and 
behind his ear, numerous five to 10 mm, oblonged, scaly 
around the outer edges, mottled lesions on the back, annular 
erythematous plaques with fine central scaling on the back 
and a scab recurring on the Veteran's forehead.  None of 
these findings specifically reflect deep acne on the face and 
neck affecting 40 percent of that area.  In fact, prior to 
February 2008, the evidence of record indicates that the acne 
appeared to be limited to the Veteran's back and his face and 
neck were treated for exfoliation and abnormal texture and a 
recurrent scab rather than any form of acne.  

In addition, the testimony presented by the Veteran and his 
wife was limited to symptoms of acne on the back which had 
existed for over 20 years and which is considered under the 
10 percent criteria in Diagnostic Code 7829.  As such, the 
Board finds that the criteria considered under the 30 percent 
disability rating is not demonstrated by the objective 
evidence of record prior to the February 2008 VA examination 
and the Veteran's chloracne symptoms during this period were, 
in fact, considered and provided for in the criteria for a 10 
percent disability rating.  

The Board acknowledges the lay statements and testimony 
presented by the Veteran and his wife and have considered 
them above.  Although lay persons are competent to provide 
evidence regarding injury and symptomatology, they are not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Thus, the Board finds that the criteria for an effective date 
earlier than February 16, 2008 for the assignment of a 30 
percent disability rating for service-connected chloracne 
have not been met.  The claim must therefore be denied, as 
the preponderance of the evidence is against it.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).





	(CONTINUED ON NEXT PAGE)







ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.

An initial disability rating in excess of 50 percent for post 
traumatic stress disorder (PTSD) for the periods prior to 
January 3, 2005 and from March 1, 2005, is denied.

An effective date earlier than February 16, 2008, for the 
assignment of a 30 percent disability rating for service-
connected chloracne is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


